UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX Annual Report of Proxy Voting Record of Registered Management Investment Company Investment Company Act File Number: 811-22448 American Funds Tax-Exempt Fund of New York (Exact Name of Registrant as Specified in Charter) P.O. Box 7650, One Market, Steuart Tower, San Francisco, California 94120 (Address of Principal Executive Offices) Registrant's telephone number, including area code:(415) 421-9360 Date of fiscal year end: July 31 Date of reporting period: July 1, 2010 - June 30, 2011 Courtney R. Taylor Capital Research and Management Company P.O. Box 7650, One Market, Steuart Tower San Francisco, California 94120 (Name and Address of Agent for Service) ITEM 1 – Proxy Voting Record The Fund did not hold any voting securities and accordingly did not vote any proxies during the reporting period. SIGNATURE Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. AMERICAN FUNDS TAX-EXEMPT FUND OF NEW YORK (Registrant) By /s/ Karl J. Zeile Karl J. Zeile, President and Principal Executive Officer Date: August 26, 2011
